UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA

 

v. 4:18-cr-00230-6

LEROY BRYANT,

Defendant.

ORDER GRANTING LEAVE OF ABSENCE

Defendant, LEROY BRYANT’s counsel, STEPHANIE O. BURGESS, having filed her
Motion for Leave of Absence and having served all parties thereto;

IT IS HEREBY ORDERED that said Motion for Leave of Absence for the following dates:
July 12, 2019, July 20, 2019 — July 27, 2019, September 18, 2019 — September 21, 2019, October

18, 2019 — October 28, 2019, and December 3, 2019 — December 6, 2019, is GRANTED.

This 277A day of June, 2019.
MY ahe> LZ. (lo

CHRISTOPHER L. RAY
U.S. MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA

 
